ORDER
PER CURIAM.
Appellant, Leroy Simmons, appeals the trial court’s denial of his Rule 24.035 motion without an evidentiary hearing. We have reviewed appellant’s allegations of error, the entire record upon which they are based, and the findings and conclusion of the motion court. We do not find the court’s action to be clearly erroneous and find that an extended opinion would have no precedential value. We, therefore, affirm the court’s dismissal of appellant’s motion pursuant to Rule 84.16(b). The parties have been provided with a memorandum, for their information only, which sets forth the basis for the court’s decision.